DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
 
Response to Amendment
This office action is in response to amendment/reconsideration filed on 10/28/2022, the amendment/reconsideration has been considered. Claims 1-6, 10-17, 21, and 22 have been amended and claim 23 is newly added. Claims 1-23 are pending for examination as cited below.	

Response to Argument
Applicant's arguments filed 10/28/2022 have been fully considered but moot in view of the new grounds of rejection necessitated be claim amendments.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiromasa et al. (JP2009193157 A), hereinafter “Hiro” in view of Romeo et al. (Pub. No.: US 2020/0104961 A1), hereinafter “Rom”.

As to claim 1. Hiro discloses, a method of supporting an expert meeting of medical specialists to interpret genetic information (Hiro, fig.2, [0016]), comprising: 
accepting a test request requesting a test for genetic information on a sample extracted from a patient (Hiro, [0017]); 
displaying the extracted test status information and the extracted schedule information on terminal devices of the medical specialists (Hiro, [0017]-[0018]).
Hiro however is silent on disclosing explicitly, extracting a plurality of test status information that are stored in association with the accepted test request and indicates status of the test for the test request, and schedule information on a schedule of the expert meeting to interpret the genetic information obtained in the test for the test request.
Rom discloses a similar concept, extracting a plurality of test status information that are stored in association with the accepted test request and indicates status of the test for the test request (Rom, claim 47, a server that is connected to the network and is programmed to receive over the network and store in the nonvolatile data storage memory a set of individual patient data records of disparate form and format, wherein the set of individual patient data records comprises patient identification data for a plurality of patients scheduled for appointments at the orthopedic healthcare practice in a time window and patients' health data, patients' management system records, patient billing system records, data relating to an outcome of prescribed follow-on care, and at least a plurality of a patient's condition, results of prior tests, prior diagnoses, x-rays, prior prescriptions, and prescribed medications, the server also programmed to store inventory equipment records), and 
schedule information on a schedule of the expert meeting to interpret the genetic information obtained in the test for the test request (Rom, claim 47, wherein the app at the check-in client computing device programs the check-in client computing device to check in a patient for an appointment at the orthopedic healthcare practice at the check-in client computing device. Also see Rom, [0005]-[0007]).
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “Rom” into those of “Hiro” to provide a system to manage records in an orthopedic healthcare practice includes a server and a memory that stores patient data records and inventory equipment records. A check-in client computing device and first and second HCP client computing devices run apps that program respective devices to check-in patients for appointments, retrieve, and store patient healthcare data at the server. Display screens show approved appointments and the apps sort appointments as selected. The patient check-in app verifies that patients meet check-in requirements and locks the appointments of patients who do not. Apps retrieve patient data for the approved appointments and sort them

As to claim 2. The combined system of Hiro and Rom discloses the invention as in parent claim above including, wherein the displaying the plurality of test status information and the schedule information on the terminal devices of the medical specialists comprises displaying a test status screen simultaneously showing the plurality of test status information and the schedule information (Hiro, [0020]).

As to claim 3. The combined system of Hiro and Rom discloses the invention as in parent claim above including, accepting information on a preparation status of the sample for the test on the genetic information on the patient, wherein the plurality of test status information comprises the information on the preparation status of the sample (Hiro, [0020]).

As to claim 4. The combined system of Hiro and Rom discloses the invention as in parent claim above including, accepting information on a transport status of the sample for the test on the genetic information on the patient, wherein the test status information comprises the information on the transport status of the sample (Hiro, [0023]).

As to claim 5. The combined system of Hiro and Rom discloses the invention as in parent claim above including, accepting information on whether the test on the genetic information on the patient is completed, wherein the plurality of test progress information comprises the information on whether the test on the genetic information on the patient is completed (Hiro, [0023]).

As to claim 6. The combined system of Hiro and Rom discloses the invention as in parent claim above including, accepting information on a registration status of patient information on the patient, wherein the plurality of test status information comprises the information on the registration status of the patient information (Hiro, [0023]).

As to claim 7. The combined system of Hiro and Rom discloses the invention as in parent claim above including, detecting registration of the patient information; and notifying the terminal devices of the medical specialists of the detected patient information (Hiro, [0027]).

As to claim 8. The combined system of Hiro and Rom discloses the invention as in parent claim above including, accepting information on a setting status of the schedule of the expert meeting, wherein the schedule information comprises the information on the setting status of the schedule (Hiro, [0033]).

As to claim 9. The combined system of Hiro and Rom discloses the invention as in parent claim above including, accepting information that prompts at least one of setting, changing, or canceling of the schedule of the expert meeting, wherein the schedule information comprises the information that prompts at least one of setting, changing, or canceling of the schedule of the expert meeting (Rom, [0068], the scheduled appointment is approved so the patient can be seen. In some embodiments, requiring approval of the appointment at one or more steps along the appointment process can serve as a gatekeeping function to manage patient flow. the schedule may be locked or flagged for certain resource applications until approval at or prior gatekeeping step is given. As a further example, the schedule appearing on a physician's application may be marked with a flag, highlighted, or otherwise noted as being locked until approval by the front desk is provided.). 

As to claim 10. The combined system of Hiro and Taka discloses the invention as in claim above, including, accepting information on a scheduled date of completing the test for the test request (Hiro, [0053]), wherein the plurality of test status information comprises the information on the scheduled date of completing the test (Taka, [0016], user can input the request along with required task).

As to claim 11. The combined system of Hiro and Taka discloses the invention as in claim above, including, displaying a registration screen for registering a test result for the test request in response to an interaction with the displayed test progress information (Hiro, [0052]), wherein the accepting the information on whether the test on the genetic information on the patient is completed comprises registering the test result by dragging and dropping a file of the test result onto the displayed registration screen (Hiro, [0048]).

As to claim 23, The combined system of Hiro and Taka discloses the invention as in claim above, including, accepting information on a registration status of a result of the test, wherein the plurality of test status information comprises the information on the registration status of the result of the test (Rom, [0058], patient records can be updated and instructions can be given to workers at the healthcare facility to facilitate the checkout process. For example, diagnosis information, prescription information, test results, follow-up instructions, and other information relating to the patient's visit is gathered by application 73 during the patient's visit.).

Claims 13-22 are rejected for same rationale as discussed for claims 1-11 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Case et al. (2001/0039502 A1) is considered one the most pertinent art in the field of invention and discloses, A remote data input terminal having a user interface screen in communication with a server-based lab test message computer for requesting a receiving medical patient test results is used for entering patient identification information for a medical patient test requested to be performed into the remote data input terminal, entering test identification information for identifying the medical patient test requested be performed into the remote data input terminal, labeling a test sample collected to perform the requested medical patient test with the patient identification information and the test identification information, transmitting the patient identification information and the test identification information to the lab test message processor request the medical patient tests to be performed upon the collected test sample, receiving a test result message containing test results for the requested medical patient test, and displaying the test results from the requested medical patient test on the remote data input terminal.
	Ghani et al. (Pub. No.: US 2017/0116384 A1), is another one of the most pertinent art in the field of invention and discloses, methods are provided for locating an on-call doctor, specific to a patient's needs, who is readily available for a live confidential patient consultation using a network enabled communication device with a digital camera and microphone. The system facilitates customized matching of patients with doctors to provide higher quality and faster delivery of medical evaluation, diagnosis, and treatment. The systems and methods transmit results through a secure connection and manage a referral process whereby a referring doctor refers a patient to another provider, laboratory, facility, or store for a particular procedure, order, analysis, or care. The referrals may be based on specialties and availability.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446